450 F.2d 335
Elmer Sterling EDWARDS et al., Petitioners-Appellants,v.INTENDANCY OF UNITED STATES PENITENTIARY, Atlanta, Georgia,et al., Respondents-Appellees.
No. 71-2307 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 19, 1971.

Elmer S. Edwards (pro se).
Julius O. French (pro se).
George W. Henning (pro se).
John W. Stokes, Jr., U. S. Atty., Richard H. Still, Asst. U. S. Atty., Atlanta, Ga., for appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  See Sturgis v. United States, 5th Cir. 1969, 419 F.2d 390; Smith v. Blackwell, 5th Cir. 1966, 367 F.2d 539.2



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966


2
 Petitioner contends that the operation of 18 U.S.C. Sec. 4205 deprives him of equal protection of the laws in violation of the fifth amendment.  Petitioner failed to raise this point in the court below, and we, therefore, express no opinion on it